[USAA EAGLE LOGO (r)] SUPPLEMENT DATED DECEMBER 13, 2012 TO THE CORNERSTONE FUNDS PROSPECTUS Cornerstone Conservative Fund, Cornerstone Moderately Conservative Fund, Cornerstone Moderate Fund, Cornerstone Moderately Aggressive Fund, Cornerstone Aggressive Fund, and Cornerstone Equity Fund DATED OCTOBER 1, 2012 Effective December 10, 2012, the minimum initial purchase with respect to the above-named Funds has been lowered from $3,000 to $1,000. 97710-1212 [USAA EAGLE LOGO(r] SUPPLEMENT DATED DECEMBER 13, 2012 TO THE TARGET RETIREMENT FUNDS PROSPECTUS Target Retirement Income Fund, Target Retirement 2020 Fund, Target Retirement 2030 Fund, Target Retirement 2040, and Target Retirement 2050 Fund DATED MAY 1, 2012 Effective December 10, 2012, the minimum initial purchase with respect to the above-named Funds has been lowered from $3,000 to $1,000. 97709-1212 [USAA EAGLE LOGO(r)] SUPPLEMENT DATED DECEMBER 13, 2012 TO THE MONEY MARKET FUND PROSPECTUS DATED DECEMBER 1, 2012 Effective December 10, 2012, the minimum initial purchase of $1,000 is waived with the establishment of a $50 monthly systematic investment. In addition, employees of USAA and its affiliated companies may open an account through payroll deduction for as little as $25 per pay period with no initial investment. 97711-1212
